Appeal from decisions of the Workers’ Compensation Board, filed February 6, 1975 and January 20, 1977, which found that claimant sustained an accidental injury on August 3, 1972 and apportioned the compensation award between appellant and a previous employer. The board found, in a decision dated February 6, 1975, that on August 3, 1972 claimant sustained an accidental injury arising out of and in the course of employment when he fell while walking upstairs carrying two case bags weighing about 20 pounds each. The board also found, by decision dated January 20, 1977, that claimant had an over-all 1716.% schedule loss of use of the right leg which includes the prior schedule loss of 7Vz% found in a previous case and that he had a 10% causally related schedule loss of the right leg as a result of the accident of August 3, 1972. There is, in our view, substantial evidence to sustain both determinations of the board. Decisions affirmed, with costs to respondents filing briefs against the appellant. Mahoney, P. J., Greenblott, Sweeney, Main and Larkin, JJ., concur.